Citation Nr: 9925814	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis 
throughout the body, to include his right and left arms, as 
secondary to service-connected gunshot wound, right arm, 
Muscle Group V.

2.  Entitlement to an increased evaluation for gunshot wound, 
right arm, Muscle Group V, currently evaluated as 30 percent 
disabling.

3.  Entitlement to dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1996 and March 1997 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the October 
1996 rating decision, the RO denied eligibility for dental 
treatment.  In the March 1997 rating decision, the RO 
continued the 30 percent evaluation for gunshot wound, right 
arm, Muscle Group V, and denied service connection for 
arthritis throughout the body secondary to gunshot wound, 
right arm, Muscle Group V.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  There is competent evidence of record establishing a 
relationship between gunshot wound, right arm, Muscle Group 
V, and arthritis of the right elbow.  

2.  Competent evidence of a nexus attributing arthritis 
throughout the body, to include the right and left arms, 
except the right elbow, to a service-connected disability is 
not of record.

3.  Gunshot wound, right arm, Muscle Group V, is currently 
manifested by no more than moderately severe muscle injury.


CONCLUSIONS OF LAW

1.  Arthritis of the right elbow is proximately due to or a 
result of service-connected gunshot wound, right arm, Muscle 
Group V.  38 C.F.R. § 3.310(a) (1998)

2.  The claim for service connection for arthritis throughout 
the body, to include the right and left arms, except the 
right elbow, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Gunshot wound, right arm, Muscle Group V, is no more than 
30 percent disabling.  38 C.F.R. § 4.56; Part 4, Diagnostic 
Code 5305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he has arthritis in his right arm, 
which has spread throughout his body into his other joints.  
He states that he has developed arthritis in his left arm and 
left shoulder due to the fact that he has to compensate for 
the lack of use of his right arm.  He further claims that his 
service-connected gunshot wound, right arm, Muscle Group V, 
has worsened.  Specifically, he states that he has numbness 
in his fingers and that he drops things.

The appellant underwent a VA examination in January 1997.  
The appellant reported pain around the right arm and right 
shoulder.  Upon physical examination, the entry wound scar 
was depressed, but there was no tenderness and no keloid 
formation.  The depressed scar was 1.5 centimeters in 
diameter.  The exit scar was at the opposite end of the right 
upper arm on the lateral aspect, also with depression, but no 
keloid formation or tenderness.  The scar was 1.5 centimeters 
in diameter.  The right shoulder did not reveal any 
tenderness or swelling, and there was no fasciculation.  
Motor strength distally in the right hand was normal.  The 
diagnosis was scar at the right upper arm with no keloid 
formation or tenderness-asymptomatic.

The appellant underwent a VA examination in January 1997.  
The appellant complained of right shoulder aches and pains, 
which he attributed to his right upper arm shrapnel injury.  
He reported pain which ran across the scapula area down to 
the right hand.  Examination revealed no crepitation in the 
right shoulder.  There was no swelling or deformity in the 
right shoulder.  Flexion of the right arm was 160 degrees, 
abduction was 160 degrees, and internal and external rotation 
was 90 degrees.  Examination of the right elbow revealed no 
tenderness, no swelling, and no deformity.  Flexion was 
135 degrees, and extension was 0 degrees.  The diagnosis was 
osteoarthritis, right shoulder.  X-rays taken at that time 
revealed minor arthritic changes, which were noted to be 
"expected for age."

The appellant underwent a VA examination in April 1998.  The 
VA examiner noted that he had reviewed the appellant's claims 
file and noted the medical history.  Upon physical 
examination, the VA examiner stated that the appellant had a 
well-healed scar on the medial aspect of the right upper arm 
just proximal and anterior to the medial epicondyle.  There 
was a second scar laterally at the junction of the mid and 
distal one-third of the right upper arm.  The medial scar was 
noted to be slightly tender.  Both scars were well nourished 
and non adherent.  The appellant had 160 degrees of right 
shoulder flexion, 180 degrees of abduction, and 90 degrees of 
internal and external rotation.  The VA examiner noted that 
the appellant described mild pain on motion.  The VA examiner 
stated that the appellant had some tenderness to palpation 
over the area of the acromioclavicular joint, as well as some 
generalized shoulder tenderness.  The left shoulder had 
flexion of 160 degrees, abduction to 180 degrees, and 
internal and external rotation of 90 degrees.  The VA 
examiner stated that the appellant described slight pain on 
motion.  He had focal tenderness over the anterior aspect of 
the left shoulder.  The right elbow had 0 degrees to 
140 degrees range of motion.  He had pain on full extension, 
and he had full supination and pronation.  The VA examiner 
stated that the appellant had some tenderness about the elbow 
and proximal forearm region.  The left elbow had 0 degrees to 
140 degrees range of motion.  He had no pain on this motion.  
He had full supination and pronation.  Examination of the 
wrists was unremarkable.  The VA examiner stated that the 
appellant was able to make a satisfactory fist in this hands 
and could oppose the thumb to the remaining fingertips 
satisfactorily.  The VA examiner stated that as to strength 
of the upper extremities, he never felt like he was getting 
consistent results.  The VA examiner stated that the upper 
extremity measurements were 31 centimeters bilaterally and 
that proximal forearm measurements were 27 centimeters 
bilaterally.

X-rays taken of the shoulders revealed normal joints.  There 
were minor reactive changes in the acromioclavicular joints.  
The impression was shoulders normal for age.  X-rays taken of 
the right elbow was normal, and x-rays taken of the right 
humerus were normal.  The VA examiner stated that based upon 
the appellant's history, review of the medical records, and 
the physical examination, "I do not think there is a 
reasonable medical certainty that he has a left shoulder 
disability which is 'secondary' to the service[-]connected 
gunshot wound of the right arm."  Additionally, the VA 
examiner stated, "I do not think it is as likely as not that 
his claimed arthritis 'throughout the body to specifically 
include left shoulder disability' is secondary to his 
service[-]connected gunshot wound of the right arm."

The VA examiner stated that as to DeLuca provisions that he 
was unable to accurately document definite weakness of 
movement.  He noted that there was some pain on motion as 
described and that the pain in the right arm could further 
limit functional ability during a flare-up or with increased 
use, although he noted that it was not feasible to attempt to 
express this in terms of additional limitation of motion as 
this could not be determined with any degree of medical 
certainty.  The VA examiner noted that normal flexion and 
abduction for the shoulder is to 180 degrees, that normal 
internal and external rotation was to 90 degrees, and that 
normal elbow range of motion was from 0 degrees to 
145 degrees.

In a December 1998 letter, Dr. Thomas A. Dlabal stated that 
the appellant had been left with weakness of the 
brachioradialis muscle in the area due to its proximity to 
the elbow and loss of muscle control from the brachialis and 
had early osteoarthritic change in the right elbow as shown 
on x-rays.  Dr. Dlabal stated that the appellant had scar 
tissue in the medial side of the elbow about two inches above 
the elbow.  He stated that the range of motion of the 
appellant's elbow was 0 degrees to 120 degrees.  He stated 
that clinical findings suggested a moderate loss of function 
to the extremity, which produced stress on the elbow and 
resultant arthritis.  Dr. Dlabal stated that such had 
developed over the years with standard activity.  He stated 
that the appellant complained of multiple joint arthralgias, 
which were consistent with an arthritic condition of a 
general type, and that because of the broad involvement, this 
would not be due to the war injury, but would rather be due 
to wear and tear with arthritis accumulating over time.

I.  Secondary service connection

Under 38 C.F.R. § 3.310(a) (1998), secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury . . . ."  A claim for secondary service 
connection, like all claims, must be well grounded.  
38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim for secondary service connection requires evidence of a 
current disability as provided by a medical diagnosis, a 
service-connected disease or injury, and competent evidence 
providing a nexus between the two.

A.  Right elbow

As to the appellant's right elbow, in December 1998, Dr. 
Dlabal attributed osteoarthritic changes to the appellant's 
service-connected gunshot wound, right arm, Muscle Group V.  
Dr. Dlabal stated that four views of the elbow taken revealed 
the early osteoarthritic changes.  He stated that the 
appellant moderate loss of function to the right extremity, 
which had produced stress on the elbow and resultant 
arthritis.  Thus, the Board finds that the stress on the 
elbow resulting in arthritis is evidence of traumatic 
arthritis as opposed to a generalized disease process.  
Additionally, the Board notes that x-rays taken at VA in 
April 1998 were normal.  The Board finds that the four views 
taken by Dr. Dlabal to be more probative than the conclusory 
x-ray report by VA.  Accordingly, service connection for 
traumatic arthritis of the right elbow is warranted.

B.  Other than the right elbow

The appellant's claim for service connection for arthritis 
throughout the body, to include the right and left arms, 
except the right elbow, as secondary to the service-connected 
gunshot wound, right arm, Muscle Group V, is not well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
Allen, supra.  The appellant is service connected for gunshot 
wound, right arm, Muscle Group V.  The appellant has 
established a diagnosis of a general arthritic process by Dr. 
Dlabal.  X-rays showed arthritis in the shoulders.  What the 
appellant has failed to show is medical evidence which 
attributes arthritis to the appellant's service-connected 
gunshot wound, right arm, Muscle Group V.  In the April 1998 
VA examination report, the examiner stated that the appellant 
did not have a left shoulder disability which was 
"secondary" to the gunshot wound, right arm, Muscle Group 
V.  He further stated that the claimed arthritis throughout 
the body to include the left shoulder was not secondary to 
the service-connected gunshot wound, right arm, Muscle Group 
V.  Finally, Dr. Dlabal stated that the appellant had 
complained of multiple arthralgias, which were consistent 
with an arthritic condition of a general type and noted that 
because such was a broad development that the arthritis would 
not be due to the war injury.  Thus, the appellant has failed 
to bring forth evidence that arthritis is proximately due to, 
the result of, or a product of, service-connected gunshot 
wound, right arm, Muscle Group V.

Although the appellant has alleged that his general arthritis 
was a result of his service-connected disability, he is a lay 
person, and he is not competent to state the etiology of his 
arthritis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to claims when they 
are determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, the RO fulfilled its 
obligation under section 5103(a) in issuing a statement of 
the case in August 1997 and supplemental statements of the 
case in June 1998 and April 1999.  In this respect, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

II.  Gunshot wound, right arm, Muscle Group V

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for gunshot wound, right arm, Muscle 
Group V, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  All relevant facts on this issue have 
been properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

The appellant was injured in September 1944 during enemy 
action in France.  The appellant was struck by mortar shell 
fragments in the right arm and right upper abdominal wall.  
The appellant was evacuated, where he underwent debridement 
of his wounds and was given penicillin.  He was later given a 
course of physiotherapy to his right arm.  The diagnosis was 
wound, perforating, moderately severe (high explosive shell 
fragment) right arm, point of entrance about one and one-half 
inches above elbow on inner aspect and point of exit on 
lateral aspect about two and one-half inches above elbow.  In 
November 1944, it was noted that the appellant had fair 
strength and full flexion in the right elbow and that he 
lacked approximately 45 degrees extension.  In December 1944, 
there was still pain and stiffness in the entire arm.  In 
January 1945, it was recommended that the appellant be given 
a special assignment to duties not requiring excessive use of 
the right arm due to flexion deformity of the right elbow.

Service connection for gunshot wound, left arm, moderate, 
injury to Muscle Group V was granted by means of a January 
1946 rating decision and assigned a 20 percent evaluation.  
In an October 1946 rating decision, the RO determined the 
clear and unmistakable error occurred in the January 1946 
rating decision in granting service connection for the left 
arm, when the records indicated that it was the right arm.  
Thus, service connection for gunshot wound, right arm, Muscle 
Group V, was granted and assigned a 20 percent from October 
1945 to March 1946.  The RO granted a 30 percent evaluation 
from April 1946.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  The appellant is right-handed and thus only the 
ratings associated with the dominant hand will be discussed.  

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  However, here, the changes made to 
38 C.F.R. § 4.56 were not substantive for this veteran and 
thus neither is more favorable to the appellant's claim.

Under the current regulation, a moderately severe muscle 
wound is a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  38 C.F.R. § 3.56(d)(3)(i) 
(1998).  Objective findings of a moderately severe muscle 
wound are manifested by entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Id. at (d)(3)(iii).  Indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Id.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (1998).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

Diagnostic Code 5305 provides criteria for rating damage to 
Muscle Group V, flexor muscles of elbow, including the (1) 
biceps, the (2) brachialis and the (3) brachioradialis.  The 
function of Muscle Group V is to allow elbow supination 
(1) (the long head of the biceps is stabilizer of the 
shoulder joint); and flexion of the elbow (1, 2, 3).  
38 C.F.R. Part 4, Diagnostic Code 5305 (1998).  A 30 percent 
evaluation is warranted for a moderately severe injury to 
Muscle Group V.  A 40 percent evaluation is warranted for a 
severe injury.  Id.  

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  In January 1997, it was noted that the 
entry wound scar was depressed, but that there was no 
tenderness and no keloid formation.  The exit wound scar was 
noted to be depressed as well, with no keloid formation and 
no tenderness.  Examination of the right arm revealed 
90 degrees of internal and external rotation.  Examination of 
the right elbow revealed no tenderness, no swelling, and no 
deformity.  Flexion was 135 degrees and extension was 
0 degrees.

In April 1998, examination of the entry wound scar on the 
medial aspect of the right upper arm was slightly tender.  
Both scars were noted to be well nourished and non adherent.  
The right elbow had range of motion of 0 degrees to 
140 degrees.  The VA examiner noted that the appellant had 
pain on full extension and that he had full supination and 
pronation.  There was some tenderness about the elbow and 
proximal forearm region.  The appellant was able to make a 
satisfactory fist in his right hand and could oppose the 
thumb to the remaining fingertips satisfactorily.  The VA 
examiner noted that as to the strength of the right upper 
extremity that he never felt like he was getting consistent 
results.  The measurements of the right upper extremity were 
the same as the left in the upper arm and the forearm.

In December 1998, range of motion of the right elbow was 
0 degrees to 120 degrees.  Dr. Dlabal stated that the 
clinical findings suggested a moderate loss of function to 
the right extremity, which produced stress on the elbow.

Reviewing 38 C.F.R. § 4.56(d)(3)(iii), objective findings of 
the appellant's gunshot wound, right arm, Muscle Group V, are 
consistent with the findings of no more than a moderately 
severe disability of the muscle.  In January 1997, the 
appellant's right elbow revealed no tenderness, no swelling, 
and no deformity.  His entry and exit scars revealed no 
tenderness and no keloid formation.  The VA examiner stated 
that the scars were asymptomatic.  His range of motion was 
0 degrees to 135 degrees.  In March 1998, the VA examiner 
stated that the appellant's elbow had 0 degrees to 
140 degrees and that normal range of motion was 0 degrees to 
145 degrees.  He stated that the appellant had full 
supination and pronation in the right elbow.  Further, he 
noted that the measurements between the right upper extremity 
and the left upper extremity were the same.  The Board finds 
that the medical findings of record are consistent with no 
more than a moderately severe muscle disability and thus no 
more than 30 percent disabling.  See 38 C.F.R. Part 4, 
Diagnostic Code 5305.

An evaluation in excess of 30 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderately severe muscle injury.  There has been no 
evidence of ragged, depressed, and adherent scars indicating 
wide damage to the muscles in Muscle Group V.  The appellant 
has almost full range of motion in his right elbow and was 
able to make a satisfactory fist.  Additionally, in April 
1998, it was noted that the measurements of his right and 
left arms were the same.  The VA examiner noted that tests of 
strength were difficult because he kept getting inconsistent 
results.  Regardless, the evidence has not established that 
the appellant's gunshot wound, right arm, Muscle Group V, is 
any more than moderately severe.  Dr. Dlabal stated that the 
appellant had a moderate loss of function to the right upper 
extremity and that he had weakness in the brachioradialis 
muscle and loss of muscle control from the brachialis.  Even 
if the Board concedes Dr. Dlabal's determination of weakness, 
he did not grade the appellant's weakness other than stating 
that it was "moderate."  There has been no evidence that a 
test of strength of the right arm indicates severe impairment 
of function when compared to the left arm.  In fact, when the 
VA examiner made an attempt to test the appellant's strength, 
he stated that he obtained inconsistent results.  Thus, due 
to the lack of cooperation by the appellant during a VA 
examination, the examiner was unable to adequately test the 
appellant's strength.  Regardless, as stated above, the 
appellant's right arm measurements were the same as his left 
arm.  Such findings would not provide an evaluation in excess 
of 30 percent.  See 38 C.F.R. Part 4, Diagnostic Code 5305.

An evaluation in excess of 30 percent is not available under 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); VAOPGCPREC 9-98 (August 1998).  Here, the 
appellant's limitation of motion of the arm, as opposed to 
the right elbow, is a result of muscle injury as opposed to a 
joint deformity and his limitation of motion is contemplated 
in the 30 percent evaluation for gunshot wound, right arm, 
Muscle Group V.

The Board notes that a separate 10 percent disability 
evaluations are not warranted for the entry and exit wound 
scars.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805 (1998) (superficial scars which are poorly nourished, 
with repeated ulcerations; tender and painful on objective 
demonstration; or which limit the function of the body part 
which they affect warrant a separate 10 percent evaluation).  
In April 1997, The VA examiner noted that both scars revealed 
no tenderness and no keloid formation and he noted that both 
were asymptomatic.  In April 1998, the entry wound was noted 
to be slightly tender.  Both scars were noted to be well 
nourished and non adherent.  The evidence of record has not 
established that either scar is tender and painful on 
objective demonstration.  At the times of the January 1997 
and April 1998 VA examinations, the appellant did not 
complain about his scars.  Thus, the evidence of record has 
not established that separate 10 percent evaluations would be 
in order for the appellant's scars.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated that his service-connected 
gunshot wound, right arm, Muscle Group V, was worse than the 
30 percent evaluation contemplates, the medical findings do 
not support his contentions.  Even accepting the appellant's 
statements as true, an evaluation in excess of 30 percent is 
not warranted.  The Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the appellant's statements, even if 
sworn, in support of a claim for monetary benefits.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

Service connection for traumatic arthritis of the right elbow 
is granted.  Service connection for arthritis throughout the 
body, to include the right and left arms, but to exclude the 
right elbow, is denied.  An increased evaluation for gunshot 
wound, right arm, Muscle Group V, is denied.


REMAND

In the October 1996 rating decision, the RO denied 
eligibility for dental treatment.  The Board notes that in a 
June 1951 rating decision, the RO granted service connection 
for numerous teeth.  The October 1996 rating decision did not 
address the June 1951 rating decision, and the Board finds 
that the failure to address such rating decision requires a 
remand.  The Statement of the Case did not provide the law 
and regulations governing dental treatment.


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to issue a supplemental 
statement of the case explaining why or 
why not the appellant is eligible for 
dental treatment and addressing the June 
1951 rating decision, which granted 
service connection for teeth 1, 3, 8, 9, 
14, 15, 16, 18 , 19.  The document must 
reference the June 1951 rating decision 
and the law and regulations governing 
dental treatment.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

